Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147356                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  ROSE M. MULVENA,                                                                                        David F. Viviano,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 147356
                                                                    COA: 311126
                                                                    MCAC: 11-000117
  DEPARTMENT OF TRANSPORTATION,
          Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 12, 2013 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Michigan Compensation
  Appellate Commission (MCAC) for the MCAC to review and assess all of the evidence
  in the record beyond that of Dr. Knitter’s testimony and, in light of that evidence, to
  reconsider whether the magistrate’s decision is supported by competent, material, and
  substantial evidence on the whole record. Although the MCAC’s decision that Dr.
  Knitter’s testimony is not competent evidence to prove causation is supported by the
  record, the magistrate relied on more than just Dr. Knitter’s testimony to rule in favor of
  the plaintiff, and the MCAC’s opinion fails to discuss this remaining evidence. As a
  result, the MCAC failed to assess the whole record as required by MCL 418.861a(3).

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
           t1021
                                                                               Clerk